Citation Nr: 0624067	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-41 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in
Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with emergency room 
treatment at the Bristow Medical Center on May 10, 2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from June 1972 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal have been obtained.  

2.  The veteran incurred medical expenses for treatment 
rendered on May 10, 2004, by the Bristow Medical Center.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on May 10, 2004, by the above listed 
medical provider was not authorized prior to the veteran 
undergoing that treatment.

4.  Service connection is not in effect for any disability of 
the veteran.

5.  On May 10, 2004, the veteran received private medical 
treatment for severe right upper quadrant pain, the source of 
which he felt to be the gall bladder.  

6. A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided on May 10, 2004, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1003 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in May 2004 and November 2004 letters, the 
Medical Center provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that he has that pertains 
to the claim.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.   The 
veteran has not identified any additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ANALYSIS

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service- 
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); 
and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  The 
evidence of record shows that he has no service-connected 
disabilities, and therefore the treatment was not for a 
service-connected condition. The evidence also does not 
reflect that a non-service-connected disability was 
aggravating a service-connected disability.  In addition, the 
veteran is not rated as permanently and totally disabled and 
was not participating in a rehabilitation program at the time 
of his care in May 2004.  Accordingly, there is no basis to 
establish entitlement to reimbursement under 38 C.F.R. § 
17.120.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177. The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: 

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 .

After review of the evidence of record, the Board finds that 
the veteran does not satisfy all of the criteria under 38 
C.F.R. §§ 17.1002 as a VA facility was feasibly available to 
provide the necessary services.  

The record indicates that at approximately 6:50 a.m. on May 
10, 2004, the veteran reported to the emergency room at 
Bristow Medical Center with complaints of right upper 
quadrant pain, "like knife stabbing."  The nurses 
assessment report noted that the pain had started at 5:00 
a.m. that morning, and that he had had similar symptoms, off 
and on, during the past two weeks.  Other medical records 
from the Bristow Medical Center note that the pain had 
occurred 5 times in the past 5-6 weeks.  The hospital 
treatment records note that the veteran stated that he 
thought it was his gall bladder.  Although he did mention a 
prior medical history of myocardial infarction, at the time 
of the emergency room treatment in May 2004, he did not 
report chest pain or any symptoms which would lead to the 
conclusion that the source of his pain was of cardiac 
etiology.  The impression at discharge was abdominal pain, 
biliary colic.  He was instructed to see his VA physician as 
soon as possible, and was given a prescription for pain 
medication.  

The veteran's initial denial in July 2004 was on the basis 
that a reasonably prudent lay person would not perceive the 
condition as a medical emergency and that VA facilities were 
feasibly available to provide the services.  That decision 
was reconsidered.  A subsequent denial in September 2004 
determined that a lay person would in fact perceive the 
condition as a medical emergency, but that VA facilities were 
reasonably available to provide the services.  The Board 
agrees.  

The veteran has reported that the Tulsa Outpatient Clinic was 
one hour away, and that the Muskogee VAMC was one and one-
half hours away.  (The VA website indicates a distance of 33 
miles from the Tulsa Outpatient Clinic to the veteran's home 
town, and a distance of 55 miles from the Muskogee VAMC to 
his home town.)  Though he testified during a hearing before 
the undersigned that he was experiencing pain similar to that 
he experienced during his 1997 heart attack, and that the 
reason he went to the nearest emergency room was that he felt 
that this may have been another heart attack, as explained 
above, it is clear from the emergency room medical records 
that neither the veteran nor the hospital staff suspected the 
source of the pain to be of cardiac etiology.  The pain was 
on the right, not the left side.  He had no chest pain, 
shortness of breath, palpitations, etc.  It is also noted 
that he testified that he had no idea at the time of his 
emergency room visit that he may have a gall bladder problem, 
yet, the medical records document that he felt that the 
source of his pain was due to a gall bladder problem.    

Undoubtedly, the veteran had severe pain on the day of 
emergency room treatment.  He was noted to be writhing and 
was given Demerol injection for pain.  It cannot be denied 
that a reasonably prudent person would seek immediate medical 
care for that type of pain.  However, despite his testimony 
during the hearing, the record establishes that he was aware 
that the source of his pain was not the heart.  He had had 
similar pain in the past and was clearly under the impression 
that it was likely his gall bladder.  The VA facilities were 
close enough that it would have been feasible to be driven to 
either facility for medical care for the pain he was 
experiencing.  The nature of the problem was not such that he 
was prevented from traveling a distance of approximately 60 
(or less) miles to a VA facility.  Again, the record 
establishes that he was aware that the nature of the problem 
was not the heart.  The severe pain had to be addressed by 
medical professionals, but VA facilities were in close enough 
proximity given the nature of the condition.    

In order to establish entitlement to reimbursement, the 
veteran must satisfy all of the enumerated criteria.  As 
reflected by the above analysis, the veteran does not satisfy 
the criteria for reimbursement under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1003.  His claim for payment or 
reimbursement for the cost of private emergency treatment on 
May 10, 2004, must be denied.  The evidence is not equipoise 
as to warrant application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.




ORDER
 
Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with emergency room 
treatment at the Bristow Medical Center on May 10, 2004, is 
denied. 




____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


